Third District Court of Appeal
                               State of Florida

                      Opinion filed September 8, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-990
                       Lower Tribunal No. K3000010
                           ________________

                              Mario Cordoba,
                                Appellant,

                                     vs.

                 Department of Agriculture and Consumer
                     Services Division of Licensing,
                                Appellee.


    An Appeal from the State of Florida Department of Agriculture and
Consumer Services, Division of Licensing.

     Mario Cordoba, in proper person.

     Michael T. McGuckin, Senior Attorney (Tallahassee), for appellee.


Before SCALES, HENDON and MILLER, JJ.

     PER CURIAM.

     Affirmed.